Brown, J.
(concurring). I concur in the reasoning and result reached by the majority. I enthusiastically endorse the majority’s award of attorney’s fees and double costs for the reason, if no other, that this appeal was foredoomed and counsel could not reasonably have believed otherwise. See Britt v. Rosenberg, 40 Mass. App. Ct. 552, 555 (1996), and cases cited therein. See also Farm Constr. Serv., Inc. v. Robinson, 21 Mass. App. Ct. 955, 956 (1986).
Chief Justice Boudin’s words are particularly apt here: “This case is about money, but only money, and should have been settled.” Liberty Mut. Ins. Co. v. Nippon Sanso K.K., 331 F.3d 153, 163 (1st Cir. 2003). The defendant’s counsel would have been well advised to adhere to the following admonition: wise counseling should be the first option; defending hopeless litigation (especially as here) should not be an option at all. See VMS Realty Inv., Ltd. v. Keezer, 34 Mass. App. Ct. 119 (1993). See also Petricca Constr. Co. v. Commonwealth, 37 Mass. App. Ct. 392, 402 (1994) (Brown, J., concurring). I am obliged to reiterate the observation made by this court in Piccicuto v. Dwyer, 32 Mass. App. Ct. 137, 140 (1992): “courts are too frequently called upon to expend their limited resources to assist the needy by the machinations of the greedy.”